Citation Nr: 1717907	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  13-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to exposure to asbestos and/or herbicides. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  This matter is before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In the Veteran's February 2009 notice of disagreement (NOD), he requested a hearing before the Board; however, he withdrew this request via his February 2013 VA Form 9.
 
In a July 2015 decision, the Board denied the Veteran's claim.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Remand (JMR), thereby vacating the Board's decision and remanding the issue for development consistent with the terms of the JMR.  In February 2016, the Board remanded the case to the RO for required development.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's current pulmonary disorder (to include COPD/emphysema) was not manifested during service. 

2.  The Veteran is presumed to have been exposed to herbicides during his service in Vietnam; however, the record does not reflect that he handled and sprayed herbicides.

3.  The evidence does not show that any presumed herbicide exposure or any reported asbestos exposure contributed to the Veteran's current pulmonary disability.    





CONCLUSION OF LAW

Chronic obstructive pulmonary disease (COPD) was not incurred in or aggravated by active service, including as due to herbicide or asbestos exposure.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by March and October 2011 correspondence.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist has also been satisfied.  The Veteran's available service treatment records (STRs), post-service medical records, and lay statements are in the claims file and were reviewed in connection with his claim.  In July 2016, the Veteran underwent a VA examination, which was adequate for adjudication purposes because the examiner indicated familiarity with the Veteran's medical history, elicited relevant information from him, and provided an adequate rationale for the opinion provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran did identify two private doctors who treated him in the 1980s and 1990s whose records are not in the claims file.  Dr. R.W. treated the Veteran from 1993 to 1998 and diagnosed his "breathing problem" in the "mid-1990s."  Per the Veteran, Dr. R.W.'s office is now a dental office, and there was no record of his current address.  Dr. G.C. was the Veteran's primary doctor for 10 years.  Per the Veteran, he sold his office nine years ago, and there is no record of his current address.  (See September 2012 statement.)  Because the Veteran has indicated that despite considerable efforts to do so, he cannot locate contact information for his prior private physicians, the Board finds that a remand to attempt to obtain these records would be an unnecessary delay with no benefit flowing to the Veteran.  See 38 C.F.R. § 3.159(c)(1)(i) (the claimant must provide enough information to identify and locate the existing records); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  The Veteran has not identified any additional outstanding records.  The duty to assist is met.  

The Board also finds there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "ensure compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

According, the Board will now address the merits of the claim. 

Legal Framework 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).  
Veterans who served in Vietnam during the Vietnam Era are presumed to have been exposed to herbicides in service.  Certain enumerated diseases may be service connected on a presumptive basis as due to exposure to herbicides in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  COPD is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  Notwithstanding the foregoing, the Federal Circuit has determined that a veteran may also establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378,1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Factual Background 

The Veteran's STRs show treatment for acute respiratory infections in February, March, and April 1966, but are silent as to any chronic pulmonary disease.  A January 1969 military physical examination report is silent as to any lung problems.  

July 2005 records from Dr. C.G. contain pulmonary function tests (PFTs) that show an obstructive disorder.  In an August 2007 record, Dr. C.G. reported that the Veteran's COPD was stable.  In a May 2011 written statement, the Veteran reported possible exposure to herbicides while driving through sprayed areas or possibly hauling herbicides in his truck, but did not report directly handling or spraying herbicides.  In a November 2011 written statement, the Veteran reported that his COPD started 15 years previously.  In a December 2011 record, Dr. J.Y. noted that the Veteran's PFTs showed severe obstruction due to emphysema, that the Veteran was exposed to Agent Orange and asbestos, and that his smoking history is less than 10 years.  In a February 2012 written statement, the Veteran reported first having "breathing problems" in the 1980s.  In a September 2012 written statement, he reported that Dr. R.W. diagnosed him with a "breathing problem" in the mid-1990s.  

In his May 2015 appellate brief, the Veteran submitted information from the Mesothelioma Center explaining that although COPD is mainly caused by smoking, environmental toxins such as pollution, chemical fumes, asbestos, or other toxic workplace dust can trigger the disease.  In an April 2016 written statement, the Veteran reported that his boot camp housing most likely had asbestos insulation, he was transported in a WWII-era ship that most likely contained asbestos, and he worked on truck brakes containing asbestos.  In this statement, he also reported that his doctors told him that asbestos was the most likely cause of his pulmonary condition.  He added that he had missed three days of boot camp due to a viral infection.  

In support of his assertion that herbicide exposure caused his COPD, the Veteran submitted an article from the American Journal of Industrial Medicine that reported significantly elevated odds ratios for chronic respiratory disease among Vietnam Veterans who sprayed herbicides; odds ratios were not significantly elevated for Vietnam Veterans who had not sprayed herbicides.  See Kang HK et. al, Health status of Army Chemical Corps Vietnam veterans who sprayed defoliant in Vietnam, Am J Ind Med 2006; 49:875-84.  

On July 2016 VA examination, the examiner reviewed the record and noted the Veteran's statements regarding herbicide and asbestos exposure.  During the examination, the Veteran reported he had smoked for 10 years and was exposed to heavy secondhand smoke working in bowling alleys from 1969 to 1982.  The examiner noted that much of the exposure was secondhand, but given the length of time characterized this as "extensive exposure" for 13 years.  The Veteran also reported repairing recreational vehicles (RVs) from 1989 to present, work that the examiner explained includes regular exposure to cleaning solvents and aerosols, as well as occasional heavy exposure to ammonia.  The Veteran reported he did not personally handle or spray herbicides in Vietnam.  

The July 2016 VA examiner reviewed the Veteran's medical and occupational history and provided a negative nexus opinion regarding the effect of presumed AO exposure on the development of the Veteran's current COPD.  With respect to onset during active service (or relation to respiratory conditions noted in the STRs), the examiner opined that the Veteran's "STRs [do not contain] any findings related to a chronic (emphasis added) pulmonary disorder (to include COPD and emphysema)" and that "the records show that a pulmonary disorder was not diagnosed until many years after service."  With respect to herbicide exposure, the examiner opined that  "[a]lthough the Veteran is presumed to have been exposed to herbicides during service, the Veteran reports he did not personally handle or spray herbicides in Vietnam.  Although some medical literature identifies [h]erbicide exposure as a risk factor in development of non-malignant respiratory disorders, there is not sufficient evidence to support a causal relationship between the Veteran's presumed exposure and development of his current pulmonary disorder."  

The examiner opined that the Veteran's post-military exposures are the most likely cause for his current respiratory disability, stating that, "chronic extensive exposure to cigarette smoke is the most likely etiology for the Veteran's COPD-emphysema condition which has now progressed to include Chronic Hypoxemic Respiratory Failure requiring Oxygen therapy."  The July 2016 VA examiner noted the Veteran's report of asbestos exposure during service, but opined that there was insufficient evidence to suggest that any such exposure caused or aggravated his current disability, which the examiner stated was most likely due to his smoking history, extensive exposure to second hand smoke, as well as his extensive post-service occupational exposure to solvents and other toxins.   

The July 2016 VA examiner also mentioned two findings on March 2016 pulmonary imaging, but stated that there is not currently sufficient evidence to support a specific diagnosis for these findings, which had not been seen on other imaging.  Consequently, no opinion was provided with respect to those findings.  

Analysis 

The Veteran asserts that his current pulmonary disability was caused by in-service exposure to herbicides and/or asbestos.  It is undisputed that the Veteran has a current diagnosis of COPD.  What is necessary to establish, therefore, is a nexus between this diagnosis and his military service.  

First, the Board finds that the Veteran did not incur COPD or any other pulmonary disability in service.  Because the STRs are silent as to any pulmonary concerns and the Veteran's credible statements establish that his COPD was diagnosed in approximately 1996 and that he was first told he had breathing problems in the 1980s, the Board finds that the preponderance of the evidence shows that the Veteran's COPD did not manifest during his military service. 

Second, the Board finds that the preponderance of the evidence indicates that the Veteran's exposure to herbicides or asbestos did not cause his current COPD.  As discussed above, COPD is not among the conditions for which service connection may be established presumptively.  Regarding direct causation, the Board finds that the research article supplied by the Veteran does not apply to his factual situation in that the evidence establishes that he did not spray or otherwise directly handle herbicides, as did the veterans with the significantly higher rates of chronic respiratory disease.  Furthermore, the Board finds the VA examiner's negative nexus opinion (which identified another cause as more likely) highly probative in that it is based on a review of this article as well as the Veteran's military and post-military medical and occupational history.   

To the extent that the Veterans' doctors did imply that AO or asbestos led to his current COPD, there is no indication that they made this assertion based on a complete review of his file and consideration of his full medical and occupational history.  In contrast, the July 2016 VA examiner conducted a comprehensive review of the file and interviewed the Veteran in detail regarding his past exposure to second hand smoke and occupational toxins.  Thus, the Board is affording more probative weight to the VA examiner's opinion, which was based on full review of the record/interview, to include the Veteran's possible method of exposure and possible post-service causes, and determined that the post-service causes were the most likely.

In summary, Board finds the July 2016 VA examiner's negative nexus opinions highly probative because they are based on an extensive review of the claims file and supported by that record.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (VA examination report "must be read as a whole" to determine the examiner's rationale); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[T]here is no reasons or bases requirement imposed on [medical] examiners.").  Because the examiner's discussion and analysis demonstrated familiarity with the record (and, specifically, the Veteran's medical and occupational history) and included a discussion of rationale that is not contradicted by the factual record, the opinion is probative evidence in this matter.  

The Board has also considered the Veteran's statements that his pulmonary disability was either caused by AO or asbestos exposure.  While the Veteran is competent to report observable symptoms, without the appropriate medical training and expertise, he is not competent to provide an opinion regarding the complex medical question of the cause of his current COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay statements are competent evidence as to observable features or symptoms of an injury or illness but are not competent as to complex medical questions).  Accordingly, the Board must assign more probative value to the July 2016 VA medical opinion.  Because the probative medical evidence of record is negative as to any nexus between the Veteran's service, to include presumed AO exposure and possible asbestos exposure and his current pulmonary disorder, service connection must be denied.  

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.   
ORDER

Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD), and to include as due to exposure to asbestos and/or herbicides is denied. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


